: | SAU BUTLER co oo CASE A 320° Cy. 0b RBM CA |

vette tne

| D Delendast has. filed a second notice to ds miSS ou ns cs

cette ese eee ee nee rete ess esl

Case 2:20-cv-O019HRAICS TASER ICFIG OWEO/ FO RPAYL of 3
i MISSLE DLSércT

4

Pidia

glk
PR dzce9SKE AUN 208

Ve fer diet

 

: on AMOTION To DISMISS an cn
COMES Now Plank? shcy ButlER ach ng pro Se JO ccs
Hanes Vv. Keanek ask = this Honorable Court. 10 except Hes
motion and states as follows,

 

2) defendant £ led the out of time motan on 6 fofro

_ Staling thot there was a postage shortage Bebo. ee
withogk preSemhing . any evidence © Support i this.

a

Claim. ccvueeseeguusuavesesscsnssesisssvesssecanisssscssvceutas Gieviipugscvssiuy sous success sous tis soyeyuueosseshsdesiusssessasarsiatsratsisessitsrissauetsstavasintgwttsseesarenee seus eveseunssuveesseresiesiees .

 

 

0 Wis/ao inwhich deadline Was 9/sif20, 4% days.

in accord to iocal hole Pe ooops coe

A Defendant Second mohon to dismiss. proposed amended
Compan has . failed to meet mp. PA focal ule
7S. feQueement inwhich new deems the mobo

-unbled (withdrarun | nuntuinnntnnannunnntnnanniniga oo

 
Case 3:20-cv-00176-RDM-CA Document 47 Filed 08/10/20 Page 2 of 3

‘ Ts. on the face of the notice. tod iSmiss,, but i ne

 

 

 

i

¢
t
k

 

dhe dudioal system.

. - felect

voccseesdesslesceesvessnsecessthiaegeashsvisteghanssidtaesieserusadilinegtadreanenee Und ae.

pe \ jb of pero

 
    

 

 

 

 

number (5) OF - Cede.
a oF professional Conduct. under pennsylvania Law, coe
_tawhich oteles 1. will be. pun cual in appointments. sinentidnnn wpe
COmmunccatens and. in bonoring..Sthedaled A ppenraves..

ON eqlect, and tuediness are demean: ny to others cine to

| in accord to Yocel fule procedure Tos. m.d. or. PA.

| Speci beelly, the defendent second motion {0 dis mas
dated. | this Lao. oe Be
 

 

 

 

 

ee eg 8

Case 3:20-cv-00176-RDM-CA Document 47 Filed 08/10/20 . Page 3 of 3

INMATE NAME _(MA-3 TACY But leR-
REGISTER NUMBER __05373~9/7.
ADMINISTRATIVE UNITED STATES PENITENTIARY

    

P.O.BOX 1002 INMATE
THOMSON, IL 612858 — jpenTirICATION
: CONFIRMED 3
addin.

. RECEIVED
SCRANTON

AUG 1.0 2020

  
 

Bo ef
PE DEPUTY SLERK

Lent mpi Le

 
 

a3 DF
“TOA 2k

Chet. Aa NG 203° coe

 

Cea ie Te Lae:

   

VER / USA Prema?

Clerk ot Couel

William J. nfea(onl Eedlrol Bldg S US-Couer Hose
Ass: N- WhshingT 7 AVE:
P-0- Box 146
ScneTo pA 1950!
iadelsdbadogiedesfggled felipe dad paged flit .
